971 So. 2d 268 (2008)
Pauline SHEPARD, Petitioner,
v.
CORDIS and Broadspire, Respondents.
No. 1D07-4043.
District Court of Appeal of Florida, First District.
January 7, 2008.
*269 William F. Souza of the Law Offices of William F. Souza, North Miami Beach, for Petitioner.
Leticia G. Coleman and Warren Brown of Walton Lantaff Schroeder & Carson, LLP, Miami, for Respondents.
Walter J. Havers, Senior Attorney, of the Office of the Judges of Compensation Claims, Tallahassee, for JCC Sylvia Medina-Shore.
PER CURIAM.
In this Workers' Compensation proceeding, petitioner seeks review of an order denying her motion for disqualification of the Judge of Compensation Claims based on an adversarial relationship between petitioner's attorney and the Judge of Compensation Claims. Because we find the grounds for disqualification were legally sufficient, we grant the petition. See Walls v. State, 910 So. 2d 432 (Fla. 4th DCA 2005). We remand the case with directions to Judge Medina-Shore that she enter an order granting the motion for disqualification.
PETITION GRANTED.
WEBSTER, BENTON, and THOMAS, JJ., concur.